Citation Nr: 0735721	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  06-15 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability evaluation greater than 
50 percent for generalized anxiety disorder.

2.  Entitlement to an initial disability evaluation greater 
than 10 percent for a hiatus hernia with gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his daughter




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from December 1950 to December 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision issued by a 
Department of Veterans Affairs (VA) Regional Office (RO), 
that granted the veteran's claim for an increased rating for 
the service-connected anxiety reaction with gastrointestinal 
features, and assigned a 50 percent rating effective 
November 24, 2004.  The veteran disagreed with this decision 
in June 2005.

In an April 2006 rating decision, the RO determined that 
there was evidence of the existence of separate psychiatric 
and gastrointestinal entities so as to warrant separate 
evaluations for what was previously rated as a single 
disability.  The RO granted service connection for a hiatus 
hernia with gastroesophageal reflux disease (GERD), assigning 
a separate compensable evaluation of 10 percent effective 
November 12, 2004.  As the appeal with regard to the 
gastrointestinal claim arises from the original assignment of 
a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
addition, because the initial separate compensable rating of 
10 percent assigned to the veteran's service-connected hiatus 
hernia with GERD is not the maximum rating available for this 
disability, this claim remains in appellate status.  See AB 
v. Brown, 6 Vet. App. 35 (1993); see also Fenderson, supra.  

The veteran perfected a timely appeal on both of these claims 
in May 2006 and requested a Travel Board hearing, which was 
held at the RO in September 2007 before the undersigned 
Acting Veterans Law Judge.  

In July 2007, the undersigned Acting Veterans Law Judge 
granted the veteran's motion to advance the case on the 
docket pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran's service-connected generalized anxiety 
disorder is manifested by increased anxiety, anger, and 
memory problems.  There is no clinical evidence of 
occupational and social impairment with deficiencies in most 
areas or total occupational and social impairment.

2.  Throughout the appeal period, the veteran's service-
connected hiatus hernia with GERD has been manifested by 
subjective complaints of recurrent epigastric distress and 
regurgitation.  There is clinical evidence of constant 
dysphagia, nausea and pain associated with eating, vomiting, 
and right arm and shoulder pain. 


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation greater than 
50 percent for generalized anxiety disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9400 (2007).

2.  The criteria for an initial disability evaluation of 
30 percent, and no more, for hiatus hernia with GERD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7346 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant with pre-adjudication VCAA 
notice in February 2005.  The RO provided additional VCAA 
notice to the veteran in August 2005, after the initial 
adjudication.

The notification substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claims.

The RO notified the veteran of the Dingess requirements by 
letter dated in April 2006.  While notice of the Dingess 
requirements was not provided prior to the initial 
adjudication, the claimant also has had the opportunity to 
submit additional argument and evidence and to participate 
meaningfully in the adjudication process.  The veteran also 
has not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The decision below is 
favorable to the veteran on the issue of entitlement to an 
initial disability evaluation greater than 10 percent for 
hiatus hernia with GERD.  And, as the claim of entitlement to 
a disability evaluation greater than 50 percent for 
generalized anxiety disorder is denied herein, no new 
disability rating or effective date for an award of benefits 
will be assigned.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, 38 U.S.C.A. § 38 U.S.C.A. § 38 U.S.C.A. 
§ 38 U.S.C.A. § 38 U.S.C.A. § and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
the veteran has not contended otherwise.  Thus, VA has 
substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Increased Rating for Generalized Anxiety Disorder

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007). Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings. The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history. 38 C.F.R. § 
4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, as in this case, it is the present level of disability 
that is of primary concern. Francisco v. Brown, 7 Vet. App. 
55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2007). All reasonable doubt is 
resolved in the veteran's favor. 38 C.F.R. § 4.3 (2007).

The veteran's service-connected generalized anxiety disorder 
is evaluated as 50 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9400.  See 38 C.F.R. § 4.130, DC 9400 
(2007).

Under DC 9400, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability, 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name. 38 C.F.R. § 4.130, DC 9400 (2007).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  GAF scores are but one piece of information 
to be examined, and the Board is obligated to review all 
pertinent evidence and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.

As relevant to the veteran's claim, a GAF score of 31 to 40 
reflects some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school). 

The recent medical evidence shows that, on VA examination in 
March 2005, the veteran complained of repeated episodes of 
anxiety since active service, increased anxiety and fear, 
anger, a short attention span, less patience with family 
members, memory problems, and frequent worry.  The veteran 
was retired as a firefighter and was married to his wife, who 
accompanied him to the examination along with his daughter.  
The veteran reported that his daily activities had changed 
markedly with limitations due to physical pain and his 
emotional state.  The veteran remained socially isolated and 
had alienated family members and acquaintances.  Mental 
status examination of the veteran showed that he was "quite 
depressed" and "unable to do much" and was inhibited by 
depression, with full orientation, no hallucinations or 
obsessional rituals, normal thought processes, and no 
suicidal or homicidal ideation.  When angry, the veteran 
could be quite impulsive with unprovoked irritability, 
yelling, poor judgment, and mild violence.  Speech was 
somewhat difficult due to the veteran's hearing problem.  He 
denied panic attacks or a history of delusions.  The 
veteran's GAF score was 40.  The VA examiner stated that the 
veteran's social relationships had declined because of his 
anger and memory problems.  The diagnosis was generalized 
anxiety disorder.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to a disability 
evaluation greater than 50 percent for generalized anxiety 
disorder.  The veteran's symptomatology is not consistent 
with a finding of occupational and social impairment with 
deficiencies in most areas or total occupational and social 
impairment such that a 70 or 100 percent evaluation is 
warranted.

Throughout the appeal period, the veteran has been married to 
his wife and has been retired from his post-service career as 
a firefighter.  Although the VA examiner stated in August 
2003 that the veteran had alienated family members and 
acquaintances due to his anger, he was close to at least one 
of his daughters since she accompanied him to his August 2003 
VA examination and September 2007 Travel Board hearing.  At 
that VA examination, the veteran's behavior was normal.  He 
reported that, when he became quite angry, he could be quite 
impulsive with unprovoked irritability, mild violence, and 
poor judgment.  He also was not homicidal or suicidal.  His 
GAF score of 40 reflected some impairment in reality testing 
or communication, supported by clinical findings of somewhat 
difficult speech due to hearing problems, or major impairment 
in several areas such as family relations, supported by 
reports of alienating family members due to his anger.  The 
veteran's psychiatric symptomatology is reflected in the 
current 50 percent evaluation assigned to his service-
connected generalized anxiety disorder.  The veteran's 
daughter also testified at her father's September 2007 Travel 
Board hearing that she lived next door to her parents and 
described her father's increased irritability, anger at other 
people, and the negative impact of his service-connected 
generalized anxiety disorder on his current relationship with 
his wife, his children, and his grandchildren.  

The veteran's daughter contends that, as a nurse, she has 
specialized education, training, or experience that would 
qualify her to provide an opinion on this matter.  Although 
the Board found her September 2007 Travel Board hearing 
testimony credible, most of her testimony focused on the 
veteran's history of anxiety symptoms and not their current 
severity.  More importantly, the more recent objective 
medical evidence of record does not support an increased 
disability evaluation for the veteran's service-connected 
generalized anxiety disorder.

Higher Initial Rating for a Hiatus Hernia with GERD

In addition to the laws and regulations discussed above, and 
as noted in the Introduction, where the appeal arises from 
the original assignment of a disability evaluation following 
an award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  Separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson, supra.

The veteran's service-connected hiatus (or hiatal) hernia 
with gastroesophageal reflux disease (GERD) has been 
evaluated as 10 percent disabling under 38 C.F.R. § 4.114, 
DC 7346, since November 14, 2004.

Under DC 7346, an evaluation of 10 percent is available for a 
hiatal hernia with two or more of the symptoms for the 
30 percent evaluation of less severity.  An evaluation of 
30 percent is available for a hiatal hernia with persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, and productive of considerable health impairment.

The maximum evaluation of 60 percent under DC 7346 is 
warranted for a hiatal hernia with symptoms of pain, 
vomiting, material weight loss, and hematemesis or melena 
with moderate anemia, or other symptom combinations 
productive of severe health impairment.

The medical evidence shows that, on VA outpatient treatment 
in November 2004, the veteran reported losing some weight.  
His appetite was okay but he thought he was losing muscle 
mass.  He also reported recent difficulty swallowing some 
large pills, denied any difficulty swallowing food or 
abdominal pain, and reported some hard stools with no blood 
in them.  Objective examination showed a soft non-tender 
abdomen.  The assessment included weight loss, with a note 
that the veteran had lost 10 pounds since his last visit and 
experienced occasional dysphagia.

On VA examination in March 2005, the veteran complained of 
daily heartburn at bedtime and difficulty swallowing since 
1950.  He reported decreased appetite and had recently lost 
10 pounds.  He also reported occasional diarrhea and 
vomiting.  Physical examination showed a normal abdomen and 
no enlargement or nodularity of the liver and spleen.  The VA 
examiner stated that there was no significant anemia 
associated with the veteran's GERD.  An upper 
gastrointestinal series showed a small hiatus hernia with 
GERD.  The diagnosis was GERD based on the veteran's symptoms 
of reflux, nausea, and pain associated with eating.

The veteran received regular VA outpatient treatment for his 
hiatal hernia with GERD in 2005 and 2006.  For example, on VA 
outpatient treatment in May 2005, the veteran did not 
complain of reflux symptoms and had regained the weight that 
he had lost.  The assessment included GERD.  

In January 2006, the veteran complained of difficulty 
swallowing and more difficulty with using his right arm.  
Objective examination showed a soft non-tender abdomen and no 
oral lesions in the throat.  The assessment included GERD and 
sore throat/swallowing issues with a question of whether it 
was related to GERD.  

In February 2006, the veteran complained of right upper 
extremity weakness.  Motor examination showed that he was 
unable to straight his right arm, hypertonic muscle tone in 
the right triceps, spastic right shoulder with fasciculation 
over the right deltoid, triceps, biceps, brachioradialis, and 
pectoralis muscles.  

In March 2006, the veteran complained of intermittent 
dysphagia and a "ticklish feeling" in his throat and 
intermittent heartburn.  He denied weight loss.  Physical 
examination showed no visible lesions in the oral cavity.  A 
laryngoscopy showed GERD.  The impression was GERD with 
chronic laryngitis and dysphagia.

The veteran's daughter, who is a nurse, testified credibly at 
the September 2007 Travel Board hearing that her father 
experienced "a lot" of reflux, regurgitation, and 
persistent recurrent epigastric distress.  The veteran also 
testified that he experienced regurgitation "all the time."  

The Board finds that the preponderance of the evidence 
supports the assignment of a 30 percent rating, effective 
from the date of the assignment of a separate rating for the 
hiatus hernia with GERD.  The veteran's related 
symptomatology includes dysphagia and regurgitation 
accompanied by arm or shoulder pain and has worsened 
throughout the appeal period.  The veteran's daughter 
testified credibly at the September 2007 Travel Board hearing 
that her father's hiatus hernia was accompanied by persistent 
recurrent epigastric distress with reflux and regurgitation.  
As noted, the veteran's daughter is a nurse with specialized 
education, training, or experience that qualifies her to 
provide an opinion on this matter.  The veteran also 
testified at his Travel Board hearing that his hernia 
symptoms included constant regurgitation.  See Washington v. 
Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is 
competent to testify on factual matters of which he has 
first-hand knowledge).  

The Board finds that the symptomatology of the veteran's 
service-connected hiatus hernia with GERD more closely 
approximates the criteria for a 30 percent disability 
evaluation under DC 7346.  See 38 C.F.R. § 4.114, DC 7346 
(2007).  However, there is no clinical evidence of material 
weight loss and hematemesis or melena with moderate anemia or 
other symptoms productive of severe health impairment such 
that a 60 percent rating is warranted.  


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a disability evaluation greater than 
50 percent for generalized anxiety disorder is denied.

An initial disability evaluation of 30 percent for a hiatus 
hernia with gastroesophageal reflux disease (GERD) is 
granted.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


